Petition for Writ of Mandamus
Denied and Memorandum Opinion filed May 17, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00285-CR
____________
 
IN RE BRIAN DEJEAN DESHOTEL, Relator
 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
  337th District Court
   Harris County, Texas
Trial Court Cause No. 0648977



















 
 

M E M O R
A N D U M   O P I N I O N
            On March 31, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains that respondent, the
Honorable Herb Ritchie, presiding judge of the 337th District Court of Harris County,
has denied his motion for judgment nunc pro tunc.
Relator has not established that he is entitled to
mandamus relief.  Accordingly, we deny relator’s petition for writ of mandamus.

                                                                        PER
CURIAM
Panel
consists of Justices Brown, Boyce, and Jamison.
Do Not
Publish — Tex. R. App. P. 47.2(b).